IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                  ___________________                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                     No. 18-50668                        March 18, 2019
                                  ___________________
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


              Plaintiff-Appellee,

v.

DIEGO SANTOS-FERRUFINO,

              Defendant-Appellant.

                               _______________________

                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:18-CR-64-1
                             _______________________

Before OWEN, WILLETT, and OLDHAM, Circuit Judges.

PER CURIAM*:

       We DENY the government’s unopposed motion to dismiss this appeal as
moot. The district court lacked jurisdiction to modify its sentence while this
appeal was pending. See United States v. Lucero, --- F. App’x ----, No.17-50709,
2018 WL 6200326, at *1 (5th Cir. Nov. 27, 2018).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                 No. 18-50668

      We GRANT the government’s alternative motion to extend time to file
its brief for 30 days from the entry of this order. If the government (the movant
below) wishes to take advantage of the indicative ruling scheme, then it should
comply with that scheme’s procedures. See FED. R. CRIM. P. 37(b); FED. R. APP.
P. 12.1(a).




                                       2